DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 05/20/2019.
B.	Claims 8-20 remains pending.

 
Double Patenting
1.	Claims 8-20 of this application is patentably indistinct from claim 1-7 of Application No.16/510,951. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.



Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomson, David et al. (US Pub. 2020/0175961), herein referred to as “Thomson”.
 

As for claims 8 and 15, Thomson teaches. A computer system comprising: one or more processors which process program instructions; a memory device connected to said one or more processors; and program instructions residing in said memory device for optimizing training of a cognitive system by receiving a training data set of a type adapted for training the cognitive system (par. 301 the ASR system models in the CA profile 908 may be trained on-the-fly. Training on-the-fly may indicate that the ASR system models are trained on a data sample (e.g., audio and/or text) as it is captured),

 applying a plurality of different data augmentation methods to the training data set to generate a plurality of augmented training data sets (par. 352 collection of multiple collected text/voice transcriptions known as the corpus can be normalized and denormalized to create different sets to train the system), 



validating each trained instance to obtain a plurality of validation scores each associated with a respective one of the data augmentation methods (par.370-371 validation through error type on the recognized tokens for the data set used for training the model), 

ranking the data augmentation methods according to the validation scores (par. 417 ranking based upon node weighted score), 

selecting an optimum one of the data augmentation methods based on the ranking (par. 370 use of rank techniques with weighted score of tokens derived by the system; par. 420-421 selection of node in best path determined through ranked score), 

and training a final instance of the cognitive system using the optimum data augmentation method (par. 95, creating a trained final transcription and par. 900 final score generator).. 

As for claims 9 and 16, Thomson teaches. The computer system of claim 8 wherein the cognitive system is text-based, and the data augmentation methods include at least dictionary-based text replacement, Word2Vec text generation, sentence paraphrasing, 

As for claims 10 and 17, Thomson teaches. The computer system of claim 8 wherein the selecting automatically selects one of the data augmentation methods having a highest validation score (par. 337 and 338 item 2 utilization of highest validation score obtain automatically). 

As for claims 11 and 18, Thomson teaches. The computer system of claim 8 wherein the validating includes applying a plurality of different validation tests to a given trained instance to determine a plurality of respective component scores for the given trained instance, and the validation score is a combination of the component scores (Table 3 item H; par. 337 combination of weighted score used to train and optimize the corpus).

As for claims 12 and 19, Thomson teaches. The computer system of claim 11 wherein the validation score is a weighted average of the component scores using respective weights for each validation test (par. 903 - 904 the entire corpus is verified against validated weighted data sets). 

As for claims 13 and 20, Thomson teaches. The computer system of claim 11 wherein the cognitive system is text-based, and the plurality of validation tests (par. 767 lists tests 1- 11 that relate to the syntactic variations, quality, and gain) include at least 

As for claim 14, Thomson teaches. The computer system of claim 8 wherein the cognitive system is a deep question/answer system, and further comprising: receiving a user query at the final instance of the cognitive system; and providing an answer to the user query using the final instance of the cognitive system (par. 274 the cognitive system functionally can be  used to answer questions from deep learning classification models to output to the user in an answer format via text and/or voice). 

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


DOCUMENT-IDENTIFIER:    US 20190324780 A1 
 



	ABSTRACT: 
 
In one embodiment, a method includes receiving a user input including a partial 

generate one or more candidate hypotheses based on a personalized language 
model where each of the candidate hypotheses includes one or more of an 
intent-suggestion or a slot-suggestion, sending instructions for presenting one 
or more suggested auto-completions corresponding to one or more of the 
candidate hypotheses, respectively, to the client system, where each suggested 
auto-completion comprises the partial request and the corresponding candidate 
hypothesis, receiving an indication of a selection by the first user of a first 
suggested auto-completion of the suggested auto-completions from the client 
system, and executing one or more tasks based on the first suggested 
auto-completion selected by the first user via one or more agents.

DOCUMENT-IDENTIFIER:    US 20190130305 A1 
 
TITLE:                  METHODS, SYSTEMS, AND COMPUTER PROGRAM PRODUCT FOR 
                        IMPLEMENTING AN INTELLIGENT SYSTEM WITH DYNAMIC 
                        CONFIGURABILITY

ABSTRACT: 
 
Disclosed are techniques for implementing an intelligent system with dynamic 
configurability.  These techniques identifying a plurality of flow nodes for a 
software application and determine a dynamic flow for executions of the 
intelligent system with the plurality of flow nodes, one or more dynamic 
conditions, and one or more dynamic actions, without hard coded 
inter-dependency between two or more flow nodes of the plurality of flow nodes.  
The intelligent system is transformed into a dynamically configured intelligent 
system at least by performing a modification pertaining to one or more flow 

dynamic flow.


Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 10, 2022